TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00720-CV


In re Timothy Joe Emerson







ORIGINAL HABEAS CORPUS PROCEEDING FROM TOM GREEN COUNTY


M E M O R A N D U M   O P I N I O N


	Timothy Joe Emerson filed a petition for writ of habeas corpus challenging the district
court's order finding him in civil contempt and placing him on probation.  Contempt orders that do
not involve confinement cannot be reviewed by writ of habeas corpus.  In re Long, 984 S.W.2d 623,
625 (Tex. 1999); Rosser v. Squier, 902 S.W.2d 962 (Tex. 1995).  Accordingly, we dismiss the
petition for writ of habeas corpus.


  
					Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   November 10, 2005